McSurely, J., specially concurring: In my opinion the determination of the passing mark is a detail of the examination. It enters directly into the determination of the fitness of the candidates for certificates. The fixing of such passing mark is therefore the exclusive function of the Board of Examiners. This is in substance of the language of the New York Commissioner of Education in passing upon the question whether the Board of Examiners or the Board of Education should fix the passing mark of examinations. 25 N. Y. St. Dept. Rep. 275. May 9, 1938, order of April 25, 1938, vacated on motion of appellee, appellant consenting. May 9, 1938, that part of the order of April 25,1938, remanding the cause, is stricken and the judgment of the superior court of Cook county is reversed.